Citation Nr: 1231756	
Decision Date: 09/14/12    Archive Date: 09/19/12

DOCKET NO.  06-05 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John March, Agent


WITNESSES AT HEARING ON APPEAL

The Veteran and F.D.


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to July 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Montgomery, Alabama. 

The Board notes that the Veteran testified before the undersigned at an April 2010 travel board hearing at the Montgomery, Alabama, RO.  The transcript of the hearing is of record and has been reviewed. 

In November 2010 the Board denied an initial compensable rating for laceration of the lower lip and scalp and remanded the issue of entitlement to service connection for PTSD to the Appeals Management Center (AMC) for further development. 

The Board notes that the Veteran was originally represented by Disabled American Veterans but in July 2011 the Veteran switched his Power of Attorney to the representative listed on the title page. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that unfortunately another remand is warranted.  

In November 2010 the Board remanded the issue of entitlement to service connection for PTSD in order for the Veteran to be afforded a VA examination to determine the nature and etiology of the Veteran's PTSD.  The Veteran was afforded a VA examination in January 2011 and the VA examiner stated that:

      No treatment indicated in his records directly to 
      address PTSD, all psychiatric treatment in records 
      is clearly addressing psychosis (auditory hallucinations 
      and hyper religiosity) no mention of active treatment 
      and rarely mention of active symptoms related to PTSD. 

See January 2011 VA Examination Report.

The VA examiner then diagnosed the Veteran with an Axis I diagnosis of Psychotic Disorder, not otherwise specified.  He further stated that the Veteran's psychiatric disorder did not meet The American Psychiatric Association: Diagnostic And Statistical Manual Of Mental Disorders, (4th ed. 1994) (DSM- IV) criteria for PTSD because he lacked both the Criterion A, trauma experience, and did not report enough symptoms on cluster C, avoidance symptoms. 

The Board notes that since the February 2011 VA examination the Veteran submitted an April 2012 VA treatment note that stated that he was being seen in the Outpatient Mental Health Clinic for supportive psychotherapy and medication monitoring for his diagnosed organic psychosis, schizoaffective disorder, and PTSD.  Thus, the Board finds that an addendum opinion is warranted from the January 2011 VA examiner to discuss the PTSD diagnoses and treatment of record.  If the January 2011 VA examiner is not available then the RO must document that and schedule the Veteran for a new VA examination to determine if the Veteran has a current diagnosis of PTSD.   

The Board notes that the April 2012 VA treatment note was submitted and there is no evidence of a waiver of review by the Agency of Original Jurisdiction (AOJ) and after the last Supplemental Statement of the Case (SSOC) was issued in October 2011.  The Veteran did not submit a waiver of AOJ consideration.  38 C.F.R. § 20.1304(c) (2011).  As this case is already being remanded for an addendum opinion, the RO should consider this new evidence prior to issuing a SSOC.  

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record. Provide the Veteran with the necessary authorizations for the release of any non-VA treatment records not currently on file. Obtain these records and associate them with the claims folder. If the records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2.  Return the Veteran's claims file to the examiner who conducted the January 2011 VA examination.  If that examiner is no longer available, document it and schedule the Veteran for a VA examination to determine the Veteran's current psychiatric diagnoses.  The claims folder and a copy of this remand must be made available to the examiner for review, and a notation to the effect that this record review took place should be included in the report.  If a new examination is necessary, all appropriate testing should be undertaken in connection with this

The VA examiner must address all of the following:

A) Does the Veteran have any current psychiatric diagnoses, including PTSD?

B) For each diagnosed psychiatric disability, the examiner should provide a medical opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that such disability is due to his military service.

C) If PTSD is diagnosed, then the VA examiner must opine as to whether the claimed stressors is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor: the in-service incident in which the Veteran was knocked to the deck of the ship after having been struck in the face.

D) If PTSD is not diagnosed then the VA examiner must discuss why a diagnosis of PTSD is not warranted and must discuss all diagnoses of PTSD of record including the April 2012 VA treatment note. 

In rendering his/her opinion, the VA examiner should discuss all opinions and diagnoses of record.  The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles.

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



